TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00430-CR


Shannon Scott, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024046, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due August 14, 2002.  On counsel's
motion, the time for filing was extended to September 13, 2002.  No brief has been filed on
appellant's behalf and no further extension of time for filing has been sought.
Appellant's counsel, Mr. James B. Matthews, is ordered to file a brief in appellant's
behalf no later than October 25, 2002.  No further extension of time for filing this brief will be
granted.
It is ordered September 23, 2002. 

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish